Citation Nr: 1030575	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.   


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to February 1972 
and from February 2003 to May 2004.  He had additional periods of 
reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2010, the Veteran testified at a travel board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.  

The issues of entitlement to service connection for hearing loss, 
right ear, and entitlement to service connection for hypertension 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

High cholesterol is not a disability for VA compensation 
purposes.  


CONCLUSION OF LAW

A disability manifested by high cholesterol was not incurred in 
or aggravated by service.  38 U.S.C.A.§§ 1110, 5107 (West 2002);  
38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

A March 2006 letter provided the Veteran with notice of the 
evidence necessary to substantiate his claims.  The Veteran was 
informed what information VA would be responsible for obtaining 
and what information he should provide.  This notice was provided 
prior to the rating decision on appeal.

In a July 2007 VCAA letter, regarding the Veteran's claimed 
bilateral foot disability, the Veteran was advised of how 
disability ratings and effective dates are determined.   While 
the July 2007 letter did not specifically pertain to the issues 
currently before the Board, the Board finds that the Veteran has 
been informed of the information and evidence required to 
establish a disability rating and effective date.   

Regarding the duty to assist, the record on appeal includes 
service treatment records and relevant post-service medical 
records identified by the Veteran.  A VA examination is not 
necessary to decide the Veteran's claim for service connection 
for high cholesterol.  

 In view of the foregoing, the Board finds VA has satisfied its 
duties to inform and assist the Veteran with regard to the claim 
being decided.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F. 3d. 
1331 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA medical records reflect that the Veteran has been treated on 
an outpatient basis for treatment of mixed hyperlipidemia.

A symptom, without a diagnosed or identifiable underlying malady 
or condition, does not, in and of itself, constitute a disability 
for which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

An elevated cholesterol reading represents a laboratory finding 
and not a disability for VA purposes.  See 61 Fed. Reg. 20440, 
20445 (May 7, 1996).  In the absence of proof of a present 
disability, there can be no valid claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
elevated cholesterol does not constitute a disability, service 
connection for disability manifested by high cholesterol cannot 
be awarded, regardless of whether the medical records reflect 
findings of high cholesterol.   As the preponderance of the 
evidence is against the claim for service connection for high 
cholesterol, reasonable doubt may not be resolved in the 
Veteran's favor.  


ORDER

Service connection for disability manifested by high cholesterol 
is denied.  


REMAND

Additional development is necessary with regard to the Veteran's 
claims for service connection for hearing loss, right ear, and 
service connection for hypertension.  

The determination of whether a veteran has a current hearing loss 
"disability" is governed by 38 C.F.R. § 3.385 (2009), which 
states that hearing loss will be considered to be a disability 
for VA purposes when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels 
or greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.
The Veteran's most recent VA examination for his hearing loss 
disability was obtained in July 2006.  The puretone thresholds 
obtained for the right ear were:  15 decibels at 500 Hertz, 15 
decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 35 decibels at 
3000 Hertz and 35 decibels at 4000 Hertz.  The examiner opined 
that the Veteran's hearing loss is related to noise exposures 
during service.  Subsequently, the October 2006 rating decision 
granted service connection for the left ear hearing loss based on 
the examination findings and the positive medical nexus opinion.  
The October 2006 VA examination denied service connection for 
right ear hearing loss because the findings of VA examination did 
not demonstrate hearing loss as defined by 38 C.F.R. § 3.385.  

At the Board hearing, the Veteran testified that his hearing 
difficulty had increased since his last VA examination.  Given 
the Veteran's testimony regarding the increase in severity of his 
hearing loss, the Board finds that a new VA examination is 
necessary to determine whether hearing loss, as defined by § 
3.385, is present in the right ear.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
service includes any period of active duty for training (ACDUTRA) 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive duty 
for training (INACDUTRA) during which a Veteran was disabled from 
an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training purposes. 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes 
duty prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  
Reserves include the National Guard of the United States. 38 
U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

As noted above, the Veteran had active service from August 1969 
to February 1972 and from February 2003 to May 2004.  In order to 
determine whether hypertension is related to a period of active 
service, all periods of active service, including ACDUTRA, must 
be verified to the extent possible.  

The Board notes that VA medical records reflect a current 
diagnosis of essential hypertension.  The Veteran's  testimony 
and written statements in support of his claim support his 
contention that his military records show changes in his blood 
pressure during service.  

Service treatment records reflect that a March 1985 special 
forces duty examination noted a blood pressure reading of 160/90.  
A recheck noted blood pressure of 140/100.  The Veteran was 
diagnosed with essential hypertension.  Because the Veteran's 
periods of active duty have not been verified, it is not clear 
whether this diagnosis was rendered during a period of active 
duty service.   

The Veteran testified that his hypertension is treated by Dr. L, 
his primary care physician at the VA clinic in Lubbock.  The 
Board finds that the case should be remanded in order to attempt 
to obtain a medical opinion from Dr. L.  If Dr. L is not 
available to provide a medical opinion regarding hypertension, 
the Veteran should be scheduled for a VA examination to ascertain 
the etiology of hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) or Defense Finance Accounting 
Service (DFAS) to obtain specific dates of 
the Veteran's active duty, ACDUTRA and/ or 
INACDUTRA.  The veteran should provide any 
copies of records in his possession showing 
his active duty times.  All responses 
received should be associated with the claims 
file.   

2.   After all periods of the Veteran's 
service have been documented and included in 
the claims file, the AMC/ RO should request 
that the Veteran's primary care physician, 
Dr. L at the Lubbock Clinic, provide a 
medical opinion regarding the etiology of 
hypertension.  Dr. L should be requested to 
review the claims file and provide an opinion 
regarding the following:

  Did hypertension have its onset during a 
period of active service?  The examiner 
should provide a detailed rationale, with 
references to the record, for the opinion.   
He or she should opine as to whether  
hypertension is at least as likely as not 
(50 percent or greater likelihood) related 
to any period of verified active duty 
service.    

3.  If Dr. L is not available to provide a 
medical opinion regarding the Veteran's 
hypertension, the Veteran should be scheduled 
for a VA examination for hypertension.  The 
claims file should be provided for the 
examiner's review in conjunction with the 
examination.  Following a review of the 
claims file and examination of the Veteran, 
the examiner should state an opinion 
regarding the following:

.  Did hypertension have its onset during 
a period of active service?   Is it at 
least as likely as not (50 percent or 
greater likelihood) related to any period 
of verified active duty service?  The 
examiner should provide a detailed 
rationale, with references to the record, 
for the opinion.  

4.  Schedule the Veteran for a VA examination 
for hearing loss.  The examiner should 
determine whether the Veteran currently has 
hearing loss in the right ear, as defined by 
§ 3.385, and opine as to its etiology.

5.  Following the requested development, the 
Veteran's claim should be readjudicated based 
upon all of the evidence of record.  If the 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an opportunity for 
response.  The case should then be returned 
to the Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


